IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs November 3, 2015


                 DEANNE G. RONEY v. LINDA F. NORDHAUS

                    Appeal from the Circuit Court for Smith County
                        No. 14CV92      Clara W. Byrd, Judge

                          ________________________________

   No. M2014-02496-COA-R3-CV – Filed December 30, 2015
                    ________________________________


This is an appeal from the entry of a five-year order of protection. The general sessions court
entered an ex parte order of protection on behalf of the Appellee against the Appellant. After
a hearing, the general sessions court entered a one-year order of protection. Appellant
appealed this order to the Circuit Court for Smith County. After a hearing, the trial court
concluded that Appellant had violated the previous order of protection and extended the
order of protection to five years. Because the trial court did not make sufficient findings of
fact to support its conclusion that Appellant violated a previous order of protection, we
conclude the trial court did not meet the requirements of Tennessee Rule of Civil Procedure
Rule 52.01. Accordingly, we vacate the trial court‟s judgment and remand.

 Tenn. R. Civ. Pro. 3 Appeal as of Right; Judgment of the Circuit Court is Vacated
                                   and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which CHARLES D. SUSANO,
JR., C.J., and W. NEAL MCBRAYER, J., joined.

Tillman W. Payne, Carthage, Tennessee, for the appellant, Linda F. Nordhaus.

Charlene Robin Vance, Watertown, Tennessee, for the appellee, Deanne G. Roney.


                                         OPINION

                                              1
                                         I. Background

        On September 15, 2014, Deanne Roney (“Appellant”) filed a petition on behalf of
herself and her minor children in the General Sessions Court of Smith County for an order of
protection against Linda Nordhaus (“Appellee”). Mrs. Roney‟s petition alleged that Ms.
Nordhaus had stalked her and that, among other things, Ms. Nordhaus made posts on social
media that made her fearful for her and her children‟s safety. On September 26, 2014, the
general sessions court granted the petition and entered an ex parte order of protection. On
October 9, 2014, following a hearing, the general sessions court entered a one-year order of
protection. On October 16, 2014, Ms. Nordhaus appealed the general sessions court‟s order
to the Circuit Court for Smith County (“trial court”). On November 14, 2014, the trial court
conducted a hearing on the order of protection, and, on the same day, entered an order of
protection against Ms. Nordhaus. The trial court extended the order of protection to five
years from its date of entry based on its conclusion that Ms. Nordhaus had violated the
existing order of protection. Ms. Nordhaus filed her appeal on December 12, 2014.

                                            II. Analysis
       Although Appellant raises several issues on appeal, we do not reach the substantive
issues due to the fact that the trial court did not make sufficient and relevant findings of fact
and conclusions of law in compliance with Tennessee Rule of Civil Procedure 52.01.
Tennessee Rule of Civil Procedure 52.01 states that “In all actions tried upon the facts
without a jury, the court shall find the facts specially and shall state separately its conclusions
of law and direct the entry of the appropriate judgment.” (emphasis added). Prior to July 1,
2009, trial courts were not required to make findings of fact and conclusions of law unless
requested by the parties. See Poole v. Union Planters Bank N.A., 337 S.W.3d 771, 791
(Tenn. Ct. App. 2010). Rule 52.01 now mandates that trial courts make findings of fact and
conclusions of law regardless of the parties‟ request.

       This requirement is not a “mere technicality.” See Hardin v. Hardin, No. W2012-
00273-COA-R3-CV, 2012 WL 6727533, at *3 (Tenn. Ct. App. Dec. 27, 2012) (quoting In re
K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8 (Tenn. Ct. App. 2009)).
“[F]indings and conclusions facilitate appellate review by affording a reviewing court a clear
understanding of the basis of the trial court‟s decision.” Lovlace v. Copley, 418 S.W.3d 1, 34
(Tenn. 2013). “There is no bright-line test by which to assess the sufficiency of factual
findings, but „the findings of fact must include as much of the subsidiary facts as is necessary
to disclose to the reviewing court the steps by which the trial court reached its ultimate
conclusion on each factual issue.‟” Lovlace, 418 S.W.3d at 35 (citing 9C CHARLES WRIGHT
ET AL., FEDERAL PRACTICE AND PROCEDURES § 2571 at 219-233 (3d ed. 2005)).

       The November 14, 2014 order of protection is a form order. Under the heading
                                        2
“Findings About Abuse,” the trial court checked the box that its findings were that the
Appellee “Did the things listed in the Petition and the court adopts these as facts and
incorporates them by reference.” The facts set out in the petition, as written by the Appellee,
are as follows:

       [Appellant] continues to harass me via media. She has made threats to my job
       and to harm me and my family physically. She has been banned from my
       workplace for harassment. My fears are new because of the communications
       made to me on Thursday, then to my attorney Robin Moore over the weekend.
        She has mentioned via letter to my attorney that she has previously been
       convicted and received a 14-year sentence involving her 2 children in another
       state. She was found guilty with mental illness. I am now scared for my safety
       and the safety of my family. She has posted recent things such as pictures of
       my children & family. She makes statements about my 2 year old son on the
       internet. This makes me fearful for my children‟s safety. In the past year she
       has shown up at my workplace making threating statements toward me.

Based upon these facts, the trial court concluded that the Appellant had violated an existing
order of protection and checked the box that indicated the order would end “In 5 years (1st
violation of current [Order of Protection]).” An order of protection lasting five years can
only be entered if there is a finding that the respondent has violated a previously-entered
order of protection. See Tenn. Code Ann. § 36-3-605(d). The trial court‟s order also
required Appellant to attend eight mental health counseling sessions and awarded Appellee
$4,000 in attorney‟s fees.

        The problem in this case is that the trial court merely adopts the facts as stated by
Appellant in her initial filing in the general sessions court. Because those facts are not
relevant to the question of whether Appellant violated an existing order of protection, the
imposition of the five-year term is not supported by sufficient, relevant findings. The trial
court would need to make findings as to how the Appellant violated the existing order of
protection. The requirement that Appellant attend mental health counseling and pay the
Appellee‟s attorney‟s fees are also not supported by sufficient, relevant findings. In the
absence of such findings, we cannot determine from the trial court‟s order the “steps by
which the trial court reached its ultimate conclusion[s]” regarding whether Appellant violated
an existing order of protection, whether the Appellant needs mental health counseling, or
whether the Appellant should pay the Appellee‟s attorney‟s fees. Accordingly, we conclude
that the trial court did not comply with Tennessee Rule of Civil Procedure 52.01.

      Appellant argues that, because we have concluded the trial court did not comply with
Rule 52.01, the case should be dismissed. However, when a trial court‟s order fails to meet
                                           3
the requirements of Rule 52.01, “the appropriate remedy is to „vacate the trial court‟s
judgment and remand the cause to the trial court for written findings of fact and conclusions
of law.‟” Hardin, 2012 WL 6727533 at *5 (quoting Lake v. Haynes, No. W2010-00294-
COA-R3-CV, 2011 WL 2361563, at *1 (Tenn. Ct. App. June 9, 2011)). Because the trial
court did not comply with Rule 52.01, we vacate the judgment of the trial court in toto and
remand the cause with instructions to issue an order in compliance with Tennessee Rule of
Civil Procedure 52.01.

                                      V. Conclusion

        For the foregoing reasons, we vacate the judgment of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are taxed to the Appellant, Linda F. Nordhaus, and her surety,
for all of which execution may issue if necessary.


                                                  _________________________________
                                                  KENNY ARMSTRONG, JUDGE




                                             4